Exhibit 10.1
FACTSET RESEARCH SYSTEMS INC.
EXECUTIVE SEVERANCE PLAN

Introduction
As of the Effective Date, the Company adopted this plan known as the FactSet
Research Systems Inc. Executive Severance Plan. The Plan was adopted to provide
severance compensation to the Company’s eligible executives in the event of an
Eligible Termination, including in the event of an Eligible Termination
following a Change of Control, under the terms and conditions set forth herein.
ARTICLE I

Definitions and Interpretations
SECTION 1.01. Definitions. As used herein, the following words and phrases
shall have the following respective meanings.
(a)Accountant. The meaning set forth in Section 5.03(c).
(b)Affiliate. Any corporation, partnership, limited liability company, limited
liability partnership, association, trust or other organization that, directly
or indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors (or
the equivalent) of the controlled entity or organization or (ii) to direct or
cause the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.
(c)Base Salary. The annual rate of base salary paid by the Company or its
Subsidiary to a Participant (including amounts that the Participant could have
received in cash had he or she not elected to contribute to an employee benefit
plan or a deferred compensation program maintained by the Company or any
Subsidiary), excluding overtime pay, bonuses, employee benefits, all forms of
incentive compensation and all other types of compensation and special payments.
For purposes of an Eligible Termination at any time other than during the Change
of Control Protection Period, Base Salary shall mean the Participant’s Base
Salary as in effect immediately prior to termination of employment, and for
purposes of an Eligible Termination during the Change of Control Protection
Period, Base Salary shall mean the greater of the Participant’s Base Salary as
in effect immediately prior to (i) termination of employment and (ii) the Change
of Control.
(d)Board. The Board of Directors of the Company, provided that, following a
Change of Control, the Board shall mean the board of directors (or similar
governing body) of the ultimate parent company resulting from such Change of
Control.

(e) Cause. The Participant:



--------------------------------------------------------------------------------



(i)has engaged in gross negligence, gross incompetence, or gross misconduct in
the performance of the Participant’s duties with respect to the Company or one
of its Subsidiaries;
(ii)has willfully and continually failed to perform the Participant’s duties and
responsibilities to the Company or one of its Subsidiaries;
(iii)has breached any material provision of any written agreement between the
Company or one of its Subsidiaries, on the one hand, and the Participant, on the
other hand, including any confidentiality, non-solicitation or non-compete
agreement, or any material policy or code of conduct established by the Company
or one of its Subsidiaries;
(iv)has engaged in willful misconduct that is, or could reasonably expected to
be, materially injurious to the Company or one of its Subsidiaries;
(v)has engaged in other personal or professional conduct that can reasonably be
expected to bring public embarrassment or disgrace to the Company or one of its
Subsidiaries;
(vi)has committed an act of theft, fraud, embezzlement, misappropriation,
insubordination or dishonesty resulting in material harm to the Company or one
of its Subsidiaries;
(vii)has committed a material breach of a fiduciary duty to the Company or one
of its Subsidiaries; or
(viii)has been convicted of or pleaded guilty or no contest to any felony (or a
crime of similar import in a foreign jurisdiction) or any crime involving fraud,
dishonesty or moral turpitude;
provided, however, that upon the occurrence of one or more conditions specified
in (i) through (iv) above, the Plan Administrator shall provide notice to the
Participant of the existence of such condition(s) and the Participant shall have
30 days following receipt of such notice to correct such condition(s), if
correctable, and any failure by the Participant to correct such condition(s)
shall result in the Participant’s termination of employment for Cause upon
expiration of such 30-day corrective period or such later date specified by the
Plan Administrator. Notwithstanding the foregoing, for purposes of a termination
of employment during the Change of Control Protection Period, (A) “Cause” shall
mean the Participant has engaged in conduct described in clauses (i), (iv),
(vi), (vii) or (viii) of this Section 1.01(e) and (B) the termination of
employment of the Participant shall not be deemed for “Cause” unless and until
not less than two-thirds of the entire membership of the Board has adopted a
resolution finding that, in its good faith opinion, the Participant is guilty of
the conduct described in clauses (i), (iv), (vi), (vii) or (viii) of this
Section 1.01(e), and specifying the particulars thereof in detail.
(f)  Change of Control. Change of Control as defined in the Company Stock Option
and Award Plan, as amended and restated effective December 19, 2017, as amended
from time to time, or any successor plan thereto; provided, however, that no
such amendment to the definition of Change of Control shall be effective during
the Potential Change of Control Protection Period without the prior written
consent of any affected Participant.


(g) Change of Control Protection Period. The period commencing on the date a
Change of Control occurs and ending on the second anniversary of such date.



--------------------------------------------------------------------------------



(h) Change of Control Separation Benefits. The payments and benefits due
pursuant to Section 3.02.


(i) COBRA. The Consolidated Omnibus Budget Reconciliation Act of 1985.
(j) Code. The Internal Revenue Code of 1986.
(k) Company. FactSet Research Systems Inc., a Delaware corporation.
(l) Date of Termination. The date on which a Participant’s employment with the
Company and its Subsidiaries is terminated, without the concurrent or immediate
reemployment of the Participant by the Company or one of its Subsidiaries (or
any successor thereto).


(m) Disability. The Participant’s substantial inability to perform his or her
duties for the Company or any of its Subsidiaries due to physical or mental
illness or incapacity for any consecutive period of six (6) months or any
non-consecutive periods aggregating six (6) months or more in any twelve
(12)-month period.


(n) Effective Date. March 1, 2020.
(o) Eligible Termination. A termination of a Participant’s employment with the
Company and its Subsidiaries without Cause or, during the Change of Control
Protection Period, a resignation by the Participant for Good Reason. For the
avoidance of doubt, an Eligible Termination shall not include:


(i)a termination of a Participant’s employment with the Company and its
Subsidiaries for Cause;
(ii)a termination of a Participant’s employment with the Company and its
Subsidiaries due to death or Disability; or


(iii)the voluntary termination of the Participant for any reason, including
retirement, other than a resignation for Good Reason during the Change of
Control Protection Period.
(p) Exchange Act. The Securities Exchange Act of 1934.
(q) Good Reason. Any of the following actions taken without the Company’s
consent:


(i)the assignment to the Participant of any duties inconsistent in any material
respect with the Participant’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities, or any other
action by the Company which results in a material diminution in such position,
authority, duties or responsibilities, in each case, from those in effect,
immediately prior to the Change of Control;





--------------------------------------------------------------------------------



(ii) a reduction in the Participant’s annual base salary, annual target bonus
opportunity or annual target long-term incentive opportunity, in each case, from
those in effect immediately prior to the Change of Control;
(iii) the Company’s requiring the Participant to relocate the Participant’s
primary workplace more than 50 miles from where the Participant was principally
employed as of the Change of Control; or
(iv) the Company’s failure to pay any compensation due and owing to the
Participant.
Notwithstanding the foregoing, the occurrence of any of the events described in
the immediately preceding clauses (i) through (iv) above shall not constitute
Good Reason unless, (A) the Participant provides the Company with written notice
within 90 days after the initial occurrence of any such event that the
Participant believes constitutes Good Reason; (B) the Company thereafter fails
to cure such event within 30 days after receipt of such notice; and (C) the
Participant’s date of termination as a result of such event occurs within one
year after the expiration of the cure period. For purposes of this Section
1.01(q), during the Change of Control Protection Period, any good faith
determination of “Good Reason” made by the Participant shall be conclusive.
(r) Other Source. The meaning set forth in Section 3.04(c).
(s) Outplacement Benefit. The meaning set forth in Section 3.01(d).
(t) Participant. A Tier I Employee or Tier II Employee, as applicable, unless
otherwise designated by the Plan Administrator pursuant to Section 2.01.

(u) Payments. The meaning set forth in Section 5.03(a).
(v) Person. Any person, entity or “group” within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act.
(w) Plan. This FactSet Research Systems Inc. Executive Severance Plan, as it may
be amended or modified from time to time.


(x) Plan Administrator. The Compensation and Talent Committee of the Board or
any other committee of the Board that performs a similar function, in each case,
as appointed by the Board.
(y) Potential Change of Control. The occurrence of any of the following events:


(i)the Company enters into a definitive agreement, the consummation of which
would result in a Change of Control;
(ii)the Company or any Person publicly announces an intention to take actions
which, if consummated, would constitute a Change of Control; or
(iii)the Board adopts a resolution to the effect that a Potential Change of
Control has occurred.



--------------------------------------------------------------------------------



(z) Potential Change of Control Protection Period. The period commencing on the
date a Potential Change of Control occurs and ending on the earlier of (i) the
termination or abandonment of the Potential Change of Control or (ii) the
conclusion of the Change of Control Protection Period.


(aa) Release. The meaning set forth in Section 3.03.


(bb) Release Condition. The meaning set forth in Section 3.03.
(cc) Separation Benefits. The payments and benefits due pursuant to Section
3.01.
(dd) Specified Employee. A “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code.
(ee) Subsidiary. Any entity in which the Company, directly or indirectly, holds
a majority of the voting power of such entity’s outstanding shares of capital
stock or other voting interests, as applicable.


(ff) Target Bonus. The Participant’s annual target bonus under the Company’s
annual incentive plan as in effect, for purposes of an Eligible Termination at
any time other than during the Change of Control Protection Period, immediately
prior to termination of employment and, for purposes of an Eligible Termination
during the Change of Control Protection Period, immediately prior to (i)
termination of employment and (ii) the Change of Control, whichever is greater.


(gg) Tier I Employee. An employee who is the Chief Executive Officer of the
Company.


(hh) Tier II Employee. An employee who is (i) the Chief Financial Officer of the
Company or (ii) an Executive Vice President or Senior Vice President of the
Company and a direct report to the Chief Executive Officer of the Company.


(ii) WARN Act. As applicable, the Worker Adjustment and Retraining Notification
Act and any other similar U.S. Federal, state or other applicable law mandating
the provision of notice to employees prior to termination of employment.
(jj) Welfare Continuation Reimbursement. The meaning set forth in Section
3.01(c).
SECTION 1.02. Interpretations. In the Plan, unless a clear contrary intention
applies, (a) pronouns and other words of gender shall be read as gender-neutral,
(b) words importing the singular only shall include the plural and vice versa,
(c) the words “include”, “includes” or “including” shall be deemed to be
followed by the words “without limitation”, (d) references to any statute shall
be deemed to refer to such statute as may be amended from time to time and any
rules, regulations other authoritative guidance promulgated thereunder by the
appropriate governmental authority, (e) reference to any agreement, document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof, (f)
“hereunder”, “hereof”, “hereto”, “herein” and words



--------------------------------------------------------------------------------



of similar import shall be deemed references to the Plan as a whole, including
the Exhibit, and not to any particular Article or Section thereof, (g)
references to documents, instruments or agreements shall be deemed to refer to
as well all addenda, exhibits, schedules or amendments thereto, (h) all
references to provisions, Sections, Articles or Exhibits are to provisions,
Sections, Articles and Exhibits of the Plan, unless otherwise specified, (i) the
word “or” is disjunctive and not exclusive, (j) “promptly” means within thirty
(30) days and (k) references to a Person are also to its permitted successors
and assigns (including, with respect to the Company, any successor or assignee
to the Company’s business or assets who becomes bound by the Plan pursuant to
Article VI). The titles and headings of the sections in the Plan are for
convenience of reference only, and in the event of any conflict, the text of the
Plan, rather than such titles or headings, shall control.

ARTICLE II

Eligibility
SECTION 2.01. Participation. Each Tier I Employee and Tier II Employee shall be
a Participant; provided that, subject to Section 2.03, any Tier I Employee or
Tier II Employee may be designated as not being a Participant by action of the
Plan Administrator at any time.


SECTION 2.02. Duration of Participation. A Participant shall cease to be a
Participant when he or she ceases to hold a position that qualifies him or her
as a Tier I Employee or Tier II Employee. Notwithstanding the foregoing, a
Participant who is entitled, as a result of ceasing to hold a position that
qualifies him as a Tier I Employee or Tier II Employee, to payment of Separation
Benefits, Change of Control Separation Benefits or any other amounts due under
the Plan shall remain a Participant until all such Separation Benefits, Change
of Control Separation Benefits or other amounts have been paid to the
Participant.


SECTION 2.03. Change of Control Protection Period. Notwithstanding anything in
this Article II, during the Change of Control Protection Period, the Plan
Administrator may not take any action to designate a Participant as not being a
Participant or to designate a Tier I Employee as a Tier II Employee, in each
case, without the prior written consent of the applicable Participant.


ARTICLE III

Separation Benefits
SECTION 3.01. Non-Change of Control Separation Benefits. If a Participant incurs
an Eligible Termination at any time other than during the Change of Control
Protection Period and satisfies the Release Condition, then the Company or a
Subsidiary, as appropriate, shall pay or provide the following, subject to the
Participant’s ongoing compliance with the Release:


(a)   Cash Severance.
(i)Tier I Employee: An amount equal to 1.5 times the sum of (A) Base Salary and
(B) Target Bonus;


(ii)Tier II Employee: An amount equal to 1 times the sum of (A) Base Salary and
(B) Target Bonus,



--------------------------------------------------------------------------------



which severance amount shall, in each case, be payable in substantially equal
installments consistent with the Company’s payroll practices, with the first
installment beginning on the first payroll date promptly following the
satisfaction of the Release Condition; provided that any such installments
payable to the Participant prior to such date shall be accrued and paid to the
Participant in a lump sum on such date; provided, further that, to the extent
necessary to comply with Section 409A of the Code, if the period during which
the Release Condition is satisfied spans two calendar years, the payment of such
severance amount shall commence in the second calendar year;
(b) Pro Rata Bonus. A pro rata portion of the Participant’s annual bonus under
the Company’s annual incentive plan in respect of the fiscal year of the Company
in which the Date of Termination occurs based on the number of days elapsed in
such fiscal year through the Date of Termination and actual achievement of
applicable performance goals (except that any performance goals based on the
Participant’s personal performance shall be treated as attained at no less than
target level), and any other performance goals shall be deemed achieved at least
at the level applicable to similarly situated active employees of the Company.
Such pro rata bonus shall be paid when annual bonuses are paid to other senior
executives of the Company (or, if later, following the satisfaction of the
Release Condition), and in all events no later than 2.5 months following the end
of the applicable fiscal year of the Company in which the Date of Termination
occurs;


(c) Welfare Benefits. Reimbursement by the Company of the cost of the
Participant’s premiums for continued coverage under the group health plan of the
Company or any of its Subsidiaries for the Participant and the Participant’s
eligible dependents covered by the applicable group health plan as of the Date
of Termination, in an amount equal to the cost of such premiums as paid by
active employees of the Company and its Subsidiaries (the “Welfare Continuation
Reimbursement”), for, in the case of each Tier I Employee, the 18-month period
following the Date of Termination or, in the case of each Tier II Employee, the
12-month period following the Date of Termination; which, provided that the
Participant timely elects and enrolls in continuation coverage under COBRA,
shall be payable directly to the sponsor of the applicable group health plan
during the applicable COBRA continuation period. Such reimbursement payments
shall commence on the first day of the month following the Date of Termination;
provided, however, that such payments shall cease to the extent the Release
Condition is not satisfied or the Participant fails to comply with the terms of
the Release; and
(d) Outplacement. Reasonable outplacement assistance with a firm determined by
the Company for up to one year following the Date of Termination (or, if
earlier, the date the Participant commences employment with a subsequent
employer), up to a maximum cost of $25,000 (the “Outplacement Benefit”).


SECTION 3.02. Change of Control Separation Benefits. If a Participant incurs
an Eligible Termination during the Change of Control Protection Period, then the
Company or a Subsidiary, as appropriate, shall pay or provide the following:
(a) Cash Severance.
(i) Tier I Employee: An amount equal to 2 times the sum of (A) Base Salary and
(B) Target Bonus;



--------------------------------------------------------------------------------



(ii) Tier II Employee: An amount equal to 1.5 times the sum of (A) Base
Salary and (B) Target Bonus,
which severance amount shall be payable in a lump sum within 10 days following
the Date of Termination; provided, however, that to the extent necessary to
comply with Section 409A of the Code, such amount shall be paid on the same
schedule as provided in Section 3.01(a).
(b) Pro Rata Bonus. A pro rata portion of the Participant’s Target Bonus in
respect of the fiscal year of the Company in which the Date of Termination
occurs based on the number of days elapsed in such fiscal year through the Date
of Termination, which shall be payable within 10 days following the Date of
Termination;


(c) Welfare Benefits. Welfare Continuation Reimbursement, for, in the case
of each Tier I Employee, the 24-month period following the Date of Termination
or, in the case of each Tier II Employee, the 18-month period following the Date
of Termination; which, provided that the Participant timely elects and enrolls
in continuation coverage under COBRA, shall be payable directly to the sponsor
of the applicable group health plan during the applicable COBRA continuation
period. Such reimbursement payments shall commence on the first day of the month
following the Date of Termination; and
(d) Outplacement. The Outplacement Benefit.
SECTION 3.03. Release Condition. In order to receive any of the benefits
outlined in Section 3.01, the Participant must execute and deliver a Separation
Agreement and General Release of Claims substantially in the form attached
hereto as Exhibit A (the “Release”) that becomes irrevocable in accordance with
its terms within 55 days following the Date of Termination (the “Release
Condition”).


SECTION 3.04. Other Benefits Payable and Offset.
(a)Accrued Benefits. The Separation Benefits and Change of Control Separation
Benefits shall be payable in addition to, and not in lieu of, other accrued or
vested or earned but deferred compensation, rights, options, restricted stock
units, performance units or other benefits that are owed to a Participant upon
or following his or her termination of employment, including accrued amounts or
benefits previously earned and payable under any bonus or other compensation
plans, stock option or other equity incentive plan, stock ownership plan, stock
purchase plan, life insurance plan, health plan, disability plan or similar or
successor plan, and any business expenses required to be reimbursed under the
applicable policies of the Company and its Subsidiaries. For the avoidance of
doubt, any outstanding equity or equity-based awards granted to the Participant
and outstanding as of the Date of Termination shall be treated in accordance
with the terms of the applicable equity incentive plan, award agreements and any
other agreement with respect thereto.
(b)Offsets. Notwithstanding the foregoing, any Separation Benefits or Change of
Control Separation Benefits paid under the Plan will be reduced, on a
dollar-for-dollar basis, by the following, and such reduction shall be made
without any change to the timing of payment in a manner that would violate
Section 409A of the Code:



--------------------------------------------------------------------------------



(i)any payments made or to be made to the Participant to comply with, or satisfy
liability under, the WARN Act requiring payments in connection with an
involuntary termination of employment, plant shutdown, or workforce reduction,
including amounts paid in connection with paid leaves of absence, back pay,
benefits, and other payments intended to satisfy such liability or alleged
liability; and
(ii)any statutory or common law severance or other separation payments required
to be paid to the Participant under applicable law.
(c)  No Duplicative Benefits.
(i)  If a Participant is eligible to receive benefits under (i) the Plan; and
(ii) any other severance plan, program or agreement (“Other Source”), then for
each category of payment or benefit under the Plan (i.e., cash severance, pro
rata bonus, welfare continuation and outplacement), the Plan Administrator shall
compare such payments or benefits due under the Plan to those due under the
Other Source and the Participant shall be provided with the better of each such
payment or benefit; provided, however, under no circumstances shall the
Participant receive duplicate payments or benefits as determined by the Plan
Administrator. If the Participant is eligible to receive benefits from any Other
Source, the form and timing of payments under such Other Source will be
determined as set forth by such Other Source, and the form and timing of any
remaining monetary and nonmonetary benefits payable under the Plan will be as
described herein without any change in the timing of payment that would violate
Section 409A of the Code.
SECTION 3.05. Payment Obligations Absolute. Unless otherwise determined
by the Plan Administrator prior to a Change of Control, the obligations of the
Company and the Subsidiaries to pay the Separation Benefits or the Change of
Control Separation Benefits, as applicable, as required by the Plan shall be
absolute and unconditional and shall not be affected by any circumstances,
including any set-off, counterclaim, recoupment, defense or other right that the
Company or any Affiliate may have against any Participant. In no event shall a
Participant be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to a Participant under any of the
provisions of the Plan, nor shall the amount of any payment hereunder be reduced
by any compensation earned by a Participant as a result of employment by another
employer.
ARTICLE IV

Participating Employers
The Company is the sponsor of the Plan. The Company and each Subsidiary that
employs a Tier I Employee or Tier II Employee shall be participating employers
of the Plan. Each Subsidiary that is a participating employer of the Plan shall
only be considered a participating employer with respect to the Participants who
are employees of such Subsidiary.


ARTICLE V

Certain Tax Rules
SECTION 5.01. Tax Withholding; No Guarantee of Tax Consequences. The Company and
its Affiliates shall have the power to deduct or withhold, or require the
Participant to



--------------------------------------------------------------------------------



remit to the Company or its Affiliates, any amount deemed sufficient to satisfy
U.S. Federal, state, local and non-U.S. taxes, as deemed necessary or
appropriate by the Company or its Affiliate. No representation, commitment or
guarantee is made that any amounts paid under the Plan will be excludable from
the recipient’s gross income for any tax purpose, or that any other tax
treatment will apply or be available to such Person.
SECTION 5.02. Six-Month Delay for Specified Employee. Notwithstanding
any other provision to the contrary, if any Participant is a Specified Employee,
no payments under the Plan that constitute nonqualified deferred compensation
subject to Section 409A of the Code shall be made to such Participant prior to
the date that is six months after such Participant’s
Date of Termination, or such earlier date upon which such amount can be paid or
provided under Section 409A of the Code without being subject to additional
taxes thereunder. Following any applicable six-month delay, all such delayed
payments will be paid in a single lump sum on the earliest date permitted under
Section 409A of the Code that is also a business day.
SECTION 5.03. Cutback of Parachute Payments.
(a)  Notwithstanding any other provision to the contrary, if a Participant is a
“disqualified individual” (as defined in Section 280G of the Code) and any
portion of the Separation Benefits, Change of Control Separation Benefits or
other payments and benefits the Participant is entitled to receive, has received
or would receive in connection with a “change in ownership or control” as
defined in Section 280G of the Code, whether pursuant to the Plan, any Other
Source or otherwise (collectively, the “Payments”), would constitute a
“parachute payment” (as defined in Section 280G of the Code), then the Payments
shall be either (i) reduced (but not below zero) so that the aggregate present
value of the Payments will be one dollar ($1.00) less than three times such
Participant’s “base amount” (as defined in Section 280G of the Code), such that
no portion of the Payments shall be subject to the excise tax imposed by Section
4999 of the Code, or (ii) paid in full, whichever produces the better net
after-tax result for such Participant (taking into account any applicable excise
tax under Section 4999 of the Code and any other applicable tax). For the
avoidance of doubt, this provision shall reduce the Payments otherwise payable
to the Participant only if doing so would place the Participant in a better net
after-tax economic position as compared with not doing so (taking into the
account any excise taxes payable in respect of such Payments).


(b) If the determination made pursuant to Section 5.03(a) results in a
reduction of the payments that would otherwise be paid to the Participant except
for the application of Section 5.03(a), the Company shall give the Participant
notice of such determination not later than 20 days prior to the date that the
first Payment would otherwise be made. Such reduction in payments shall be first
applied to reduce any cash payments that the Participant would otherwise be
entitled to receive (whether pursuant to the Plan or otherwise) and shall
thereafter be applied to reduce other payments and benefits, in each case, in
reverse order beginning with the payments or benefits that are to be paid the
furthest in time from the date of such determination, unless, to the extent
permitted by Section 409A of the Code, the Participant elects to have the
reduction in payments applied in a different order; provided that, in no event
may such payments be reduced in a manner that would result in subjecting the
Participant to additional taxation under Section 409A of the Code. Within 10
days following such determination, the Company or the applicable Affiliate shall
pay or distribute to the Participant or for the Participant’s benefit such
amounts as are then due to the Participant under the Plan or otherwise and shall
pay or distribute to the Participant or for the Participant’s benefit in the
future such amounts as become due to the



--------------------------------------------------------------------------------



Participant under the Plan or otherwise promptly following the date on which
such payments or benefits become due.
(c) All determinations as to the Payments to be reduced and the amount of
reduction shall be made by a nationally recognized certified public accounting
firm selected by the Company prior to the Change of Control (the “Accountant”),
whose determination shall be conclusive and binding. It is expressly understood
that in determining the amount of any reduction to the Payments, the Accountant
shall take into account any positions to mitigate any excise taxes payable under
Section 4999 of the Code, such as the value of any reasonable compensation for
services to be rendered by the Participant before or after the Change of
Control, including any amounts payable to the Participant following the Date of
Termination with respect to any noncompetition provisions that may apply to the
Participant, and the Company shall cooperate in the valuation of any such
services, including any noncompetition provisions. All such determinations by
the Accountant shall be at the Company’s expense.
(d) If the Accountant (based upon the assertion of a deficiency by the Internal
Revenue Service against either the Company or the Participant, with respect to
which the Accountant believes the Internal Revenue Service should prevail)
determines that a Payment has been made or provided and, through error or
otherwise, that Payment, when aggregated with other Payments used in determining
if a “parachute payment” exists, exceeds one dollar ($1.00) less than three
times the applicable Participant’s base amount, the Participant shall promptly
repay such excess to the Company upon notification that an overpayment has been
made; provided, however, that no such repayment shall be required if and to the
extent such deemed repayment would not either reduce the amount on which the
Participant is subject to tax under Sections 1 and 4999 of the Code or generate
a refund of such taxes. If the Accountant, based on controlling precedent or
substantial authority, determines that a Payment has been reduced pursuant to
this Section 5.03 that could have been fully paid or distributed, the Company
(or applicable payor) shall promptly pay such amount to the Participant,
together with interest at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code.
(e)  In the event of any dispute between the Participant and the Internal
Revenue Service in respect of amounts payable by the Participant in respect of
Section 4999 of the Code, the Company shall promptly make the Participant whole,
on a net-after tax basis, upon demand by the Participant, for all legal fees,
court costs, fees of experts and other costs and expenses which the Participant
incurs in any actual, threatened or contemplated contest of any interpretation
of, or determination under, the provisions of this Section 5.03, provided that
such amounts must be incurred not later than 10 years following the final date
on which a Payment is scheduled to be made.



--------------------------------------------------------------------------------



SECTION 5.04. Section 409A Considerations. Payments and benefits under the Plan
are intended to be exempt from or compliant with Section 409A of the Code, and
the Company shall interpret and administer the Plan in accordance therewith. The
Company may make amendments to the Plan or revise the timing of any payments to
be made hereunder in accordance with Section 409A of the Code; provided,
however, that no such adverse amendment shall be made during the Potential
Change of Control Protection Period without the prior written consent of the
Participant who would be adversely affected by such proposed amendment. Each
payment made under the Plan (including each separate installment payment in the
case of a series of installment payments) shall be deemed to be a separate
payment for purposes of Section 409A of the Code. To the extent that any of the
payments or benefits provided for under the Plan are deemed to constitute
nonqualified deferred compensation benefits subject to Section 409A of the Code,
references to “termination of employment”, “termination”, or words and phrases
of similar import shall be deemed to refer to “separation from service” as
defined in Section 409A of the Code, and shall be interpreted and applied in a
manner that is consistent with the requirements of Section 409A of the Code. To
the extent that any reimbursements under the Plan are taxable to a Participant,
any such reimbursement payment due to the Participant shall be paid to the
Participant as promptly as practicable consistent with the Company’s practice
following the Participant’s appropriate substantiation of expenses incurred, and
in all events on or before the last day of the Participant’s taxable year
following the taxable year in which the related expense was incurred. Except as
permitted by Section 409A, the in-kind benefits and reimbursements under the
Plan are not subject to liquidation or exchange for another benefit, and the
amount of such benefits or reimbursements that a Participant receives in one
taxable year shall not affect the amount of such benefits or reimbursements that
the Participant receives in any other taxable year. The welfare benefits
provided pursuant to Sections 3.01(c) and 3.02(c) shall be provided at the
Company’s discretion in a manner that is intended to satisfy an exception to
Section 409A of the Code, and therefore not be treated as an arrangement
providing for nonqualified deferred compensation that is subject to taxation
under Section 409A of the Code, or in a manner that otherwise complies with
Section 409A of the Code, including (a) providing such benefits on a nontaxable
basis to the Participant, (b) providing for the reimbursement of medical
expenses incurred during the period of time during which the Participant would
be entitled to continuation coverage under a group health plan of the Company
under COBRA, (c) providing that such benefits constitute the reimbursement or
provision of in-kind benefits payable at a specified time or pursuant to a fixed
schedule as permitted under Section 409A of the Code or (d) requiring the
Participant to pay the actual cost of such coverage and having the Company
reimburse the Participant for such payments (with such reimbursement, less
applicable taxes, for a particular calendar year during which the Participant
received such coverage to be made within 15 days following the end of such
calendar year (but in no event, in the case of any Specified Employee, prior to
the date that is six months after the Participant’s Date of Termination)).
ARTICLE VI

Successor to Company
The Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under the Plan if no succession had taken place.
In the case of any transaction in which a successor would not by the foregoing



--------------------------------------------------------------------------------



provision or by operation of law be bound by the Plan, the Company shall require
such successor expressly and unconditionally to assume and agree to perform the
Company’s obligations under the Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.
ARTICLE VII

Amendment and Termination
SECTION 7.01. Amendment and Termination. The Company reserves the
right, in its sole discretion, to modify, amend, suspend or terminate the Plan,
in whole or in part, at any time, prospectively or retrospectively, and for any
reason, as it deems appropriate, by action of the Plan Administrator, including,
for the avoidance of doubt, to revoke the designation of an employee of the
Company or its Subsidiaries as a Participant; provided, however, that (a) except
as set forth in Section 5.04, any such adverse modification, amendment,
suspension or termination shall not be effective until the first anniversary of
the date such modification, amendment, suspension or termination is approved by
the Plan Administrator, (b) any such modification, amendment, suspension or
termination shall not affect any right of any Participant to benefits under the
Plan for a termination of employment occurring prior to the effective date of
such modification, amendment, suspension or termination and (c) the Company may
not modify, amend, suspend or terminate the Plan at any time in an adverse
manner during the Potential Change of Control Protection Period. Notwithstanding
the foregoing, the Plan and the
Release may be modified by the Company at any time with respect to Participants
employed primarily outside the U.S., as necessary to comply with applicable law;
provided, however, that the Company may not amend the Plan in an adverse manner
at any time during the Potential Change of Control Protection Period without the
written consent of each Participant who would be adversely affected by such
proposed amendment.
SECTION 7.02. Documentation. All modifications, amendments, suspensions or
terminations of the Plan shall be in writing.


ARTICLE VIII

Miscellaneous
SECTION 8.01. Employment Status. The Plan does not constitute a contract of
employment or impose on any Participant, the Company or any Affiliate any
obligation to retain the Participant as an employee of the Company or any of its
Subsidiaries, to change the status of the Participant’s employment, or to change
the policies of the Company or any Affiliate regarding termination of
employment. Nothing contained in the Plan will be construed as (a) an employment
contract between the Company or any Affiliate and any Participant; (b) a right
of any Participant to be continued in the employment of the Company or its
Affiliates; or (c) a limitation of the right of the Company or its Affiliates to
discharge any Participant, with or without Cause, at any time. All Participants
will be subject to discharge to the same extent as if the Plan had never been
adopted.
SECTION 8.02. Sources of Payment. The benefits provided under the Plan will
be paid from the general assets of the Company and its Affiliates in accordance
with the terms and provisions of the Plan. Nothing herein will be construed to
require the Company or any Affiliate to maintain any trust, fund, or otherwise
segregate any amount for the benefit of any



--------------------------------------------------------------------------------



Person. Furthermore, no Person with a claim for Separation Benefits or Change of
Control Separation Benefits hereunder will have any claim against, right to,
security or other interest in, any fund, account, or assets of the Company or
any Affiliate.
SECTION 8.03. Non-Alienation. No payments, benefits or rights hereunder
shall be subject to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, garnishment, charge, execution or levy of any
kind, either voluntary or involuntary, by creditors of any Participant or any
Participant’s beneficiary. Any attempt to anticipate, alienate, sell, transfer,
assign, pledge, encumber, attach, garnish, charge, execute or levy any payments,
benefits or rights hereunder will be void and without effect.
SECTION 8.04. Beneficiary. If a Participant is entitled to receive Separation
Benefits or Change of Control Separation Benefits but dies prior to receiving
entire payment of such benefits, the Participant’s remaining Separation Benefits
or Change of Control Separation Benefits shall be paid to the Participant’s
estate or designated beneficiaries in accordance with the Company’s applicable
policies.
SECTION 8.05. Severability. Any provision in the Plan that is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
SECTION 8.06.  Governing Law. Except as otherwise required by applicable
law, the terms, conditions and provisions of the Plan will be construed,
governed and enforced under the laws of the State of Connecticut, without regard
to its conflicts of law provisions.


ARTICLE IX

Administration
SECTION 9.01.  Administration. The Plan Administrator shall establish such rules
and procedures as may be necessary to enable it to discharge its duties
hereunder. The Plan Administrator shall have all powers necessary or proper to
administer the Plan and to discharge its duties hereunder. The Plan
Administrator may allocate to others certain aspects of the management,
operation and responsibilities of the Plan, including the employment of advisors
and the delegation of any ministerial duties or functions, to qualified
individuals or entities. In writing, or by custom, practice or in operation, the
Plan Administrator may provide for the allocation or delegation of any of its
duties hereunder to such person or persons as it may designate from time to
time. The Plan Administrator will also be authorized to engage or employ agents,
attorneys, accountants, consultants, and other advisors which it deems to be
necessary or appropriate to assist in discharging its duties hereunder. The Plan
Administrator, shall exercise good faith, reasonable discretion to (a) interpret
the Plan, (b) determine eligibility for payments and the amount of such
payments, (c) make any factual or legal determinations, (d) resolve factual or
legal disputes and (e) decide all matters arising in connection with the
interpretation, administration and operation of the Plan or the determination of
eligibility for payments or the amount of such payments.






--------------------------------------------------------------------------------



EXHIBIT A
SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS
FactSet Research Systems Inc. (the “Company”) and I, [●], have entered into this
Separation Agreement and General Release of Claims (this “Agreement”) to settle
all known and unknown claims I might have against the Company and all related
parties. Except to the extent governed by federal law or any applicable non-U.S.
law, this Agreement shall be governed by the statutes and common law of
Connecticut, excluding any that mandate the use of another jurisdiction’s laws.
Capitalized terms used and not defined herein shall have the meaning ascribed to
them in the Company’s Executive Severance Plan, as may be amended from time to
time in accordance with its terms.
The Company and I agree as follows:
Section 1 -- In General
The Company and I hereby agree that my employment with the Company
will end on [●] (the “Date of Termination”). Effective as of the Date of
Termination (or such earlier date as determined by the Company in its sole
discretion), I shall irrevocably resign from all offices, titles, position, and
appointments at the Company and any of its Affiliates, including as a member of
the Board (or a committee thereof), provided that during the period from the
date of this Agreement to the Date of Termination (such period, the “Transition
Period”), I will remain employed by the Company pursuant to this Agreement.
Section 2 -- Transition Period
During the Transition Period, subject to my continued employment, the Company
promises that I will remain on active payroll and continue to receive the
compensation and benefits as provided to me immediately prior to the date of
this Agreement, including my current base salary ($[●] per annum), less all
applicable federal, state, local and non-U.S. deductions and withholding, except
I will not be entitled to receive any additional equity-based awards during the
Transition Period.
Section 3 -- Severance Payments and Benefits
The Company promises that I will receive the compensation and benefits set
forth in Appendix A attached hereto (“Appendix A”), which includes amounts
payable under the Company’s Executive Severance Plan and pursuant to the
Company’s equity-based awards, that are conditioned on my execution of this
Agreement and compliance with its terms. I understand and agree that I am not
otherwise entitled to receive the compensation and benefits set forth in
Appendix A. I understand that this Agreement shall be immediately effective upon
my execution and delivery of the Agreement to the Company, provided that if I
fail to comply with this Agreement (including the Second Release requirement
pursuant to Section 5), I will not receive the amounts or benefits that are set
forth in Appendix A, and this Agreement will never go into effect.
Section 4 -- First Complete General Release of Claims



--------------------------------------------------------------------------------



I acknowledge and represent that the consideration provided by the Company in
this Agreement is adequate and satisfactory in exchange for the general release
provided by me in this Section 4 and for the other commitments I make in this
Agreement, and that, in exchange for the compensation and benefits set forth on
Appendix A, the following releases are made as of the date of this Agreement:


(a) Claims Released: Except for the claims identified in Section 4(b), I
irrevocably and unconditionally release (i.e., give up), acquit and forever
discharge all known and unknown claims, promises, causes of action, charges,
complaints, demands, liabilities, obligations, agreements, controversies,
damages, suits, entitlements, costs, losses, debts and expenses (including
attorneys’ fees and legal expenses) or similar rights of any type that I
currently may have (“Claims”) with respect to any Released Party listed in
Section 4(c). I understand that I am not releasing future rights or claims,
meaning rights or claims that arise after the date of this Agreement. I
understand that the Claims I am releasing might arise under many different
federal, state, local or non-U.S. laws (including statutes, regulations, other
administrative guidance, and common law doctrines). Without limiting the
generality of the foregoing, I acknowledge that I knowingly and voluntarily
waive and release any and all Claims under the Age Discrimination in Employment
Act (the “ADEA”) and Executive Order 11,141, which prohibit age discrimination
in employment, as well as all Claims under the following:
(i) Anti-discrimination statutes, such as Title VII of the Civil Rights Act of
1964, Sections 1981 and 1983 of the Civil Rights Act of 1866, and Executive
Order 11,246, which prohibit discrimination based on race, color, national
origin, religion, or sex; the Equal Pay Act, which prohibits paying men and
women unequal pay for equal work; the Americans With Disabilities Act (“ADA”)
and Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibit
discrimination based on disability; the Genetic Information Nondiscrimination
Act of 2008 (“GINA”), which prohibits discrimination based on genetic
information; and any other federal, state, local or non-U.S. laws prohibiting
discrimination in employment based on a protected category, such as actual or
perceived race, religion, color, national origin, ancestry, physical or mental
disability, medical condition, genetic information, marital status, sex, sexual
orientation, or association with a person who has, or is perceived to have, any
of those characteristics;
(ii) Federal employment statutes, such as the Worker Adjustment and Retraining
Notification Act (“WARN Act”), which requires that advance notice be given of
certain work force reductions; the Employee Retirement Income Security Act of
1974 (“ERISA”), which, among other things, protects employee benefits; and any
other federal laws relating to employment, such as veterans’ reemployment rights
laws; and
(iii) Other laws, such as any federal, state, local or non-U.S. laws mandating
leaves of absence, restricting an employer’s right to terminate employees, or
otherwise regulating employment; any federal, state, local or non-U.S. law
enforcing express or implied employment contracts or requiring an



--------------------------------------------------------------------------------



employer to deal with employees fairly or in good faith; any other federal,
state, local or non-U.S. laws providing recourse for alleged wrongful discharge,
tort, physical or personal injury, emotional distress, fraud, negligent
misrepresentation, defamation, and similar or related Claims; any other law
relating to salary, commission, compensation, benefits, and other matters; and
family and medical leave laws.
Examples of released Claims include, but are not limited to the following
(except to the extent explicitly preserved by Section 3 or 4(b) of this
Agreement): (i) Claims that in any way relate to or arose during my employment
with the Company, or the termination of that employment, such as Claims for
compensation, bonuses, commissions, lost wages, or unused accrued vacation or
sick pay; (ii) Claims that in any way relate to the design or administration of
any employee benefit program; (iii) Claims that I have irrevocable or vested
rights to severance or similar benefits or to post-employment health or group
insurance benefits; (iv) any Claims to attorneys’ fees or other indemnities
(such as under the Civil Rights Attorneys’ Fees Act), with respect to Claims I
am releasing; or (v) Claims under the Connecticut Human Rights and Opportunities
Law, the Connecticut Family and Medical Leave Law, the Connecticut Age
Discrimination and Employee Insurance Benefits Law, and the Connecticut Smokers’
Rights Law.
(b) Claims Not Released: This Agreement does not release any claims that the law
does not permit me to release. Nothing herein affects my rights to
indemnification in respect of my service as a director or officer of the Company
or any of its Affiliates, reimbursement for business expenses incurred through
the date of this Agreement in accordance with Company policy, payment of accrued
salary, payment for accrued but unused vacation in accordance with Company
policy, vested benefits under the Company’s 401(k) plan and any other rights
pursuant to the employee benefit plans of the Company and its Subsidiaries that
are accrued and vested as of the date of this Agreement, subject to the terms of
the applicable plan. Furthermore, this Agreement does not release my rights to
the payments set forth in Appendix A.
(c) Released Parties: The Released Parties are the Company, all current and
former parents, Subsidiaries, Affiliates, partnerships, or joint ventures, and,
with respect to each of them, their predecessors and successors; and, with
respect to each such entity, all of its past, present, and future employees,
officers, directors, stockholders, owners, representatives, assigns, attorneys,
agents, insurers, employee benefit programs (and the trustees, administrators,
fiduciaries, and insurers of such programs), and any other persons acting by,
through, under or in concert with any of the persons or entities listed in this
subsection, and their successors.
(d) Covenant not to Sue: I affirm that (i) I have not filed, and have not caused
to be filed, and am not presently party to, any lawsuit or arbitration against
any Released Party in any forum and (ii) agree not to sue any of the Released
Parties or become a party to a lawsuit on the basis of any Claims of any type to
date that arise out of any aspect of my employment or severance from employment
other than, in each case, in order to enforce rights under Appendix A or Section
4(b). I understand that this is an affirmative promise not to sue any of the
Released Parties, which is in addition to my general release of claims in
Section 4(a). If, despite this Agreement, I sue or bring an arbitration action



--------------------------------------------------------------------------------



asserting any Claim that I have released, (i) I will be liable to the Released
Party (as defined below) for its attorneys’ fees, other defense costs, and any
other damages that my suit or arbitration causes, except those attributable to
ADEA claims and (ii) the Company shall have no obligation to pay any amounts set
forth in Appendix A and the Company shall be entitled to recover any amounts set
forth in Appendix A paid to me prior to the date of such actual or threatened
violation. I promise not to accept any relief or remedies not set forth in this
Agreement as to any Claim I have released by signing it.
(e) California Law: I acknowledge that I have read and understand Section 1542
of the California Civil Code that reads as follows:
A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.
I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to the
release of any claims herein.
Section 5 -- Second Release of Claims
I agree that my eligibility to receive the compensation and benefits set forth
on Appendix A is subject to my execution, not later than 21 days following the
Date of Termination, of a second release of claims (the “Second Release”) in the
form attached hereto as Appendix B, and the non-revocation of the Second Release
during the period specified therein. If I fail to execute and deliver the Second
Release within 21 days following the Date of Termination, or if I revoke the
Second Release as provided therein, I will forfeit my right to receive the
compensation and benefits set forth on Appendix A.
Section 6 -- Promises
(a)Employment Termination: I agree that my employment with the Company and its
Affiliates will end as of the Date of Termination, and that I will receive the
payments and benefits under this Agreement (subject to my compliance with the
terms of this Agreement) in lieu of any such other rights or benefits to which I
possibly could be or become entitled. I have not been told that the Company or
any Released Party will rehire me.
(b)Company Property and Debts: On or before the Date of Termination, I will
return to the Company all files, memoranda, documents, records, copies of the
foregoing, Company-provided credit cards, keys, building passes, security
passes, access or identification cards, devices and equipment belonging to the
Company (including computers, laptops, tablets, smart phones, handheld
electronic devices, telephone equipment, and other electronic devices), and any
other property of the Company or any Released Party in my possession or control,
other than specific mutually approved devices, all with the Company’s consent. I
have cooperated with the Company and will cooperate with the Company regarding
the proper handling of any digital property of the Company that may be retained
in mobile phone or related digital storage devices, media or accounts. As of the
Date of Termination, I will have cleared all expense



--------------------------------------------------------------------------------



accounts, repaid everything I owe to the Company or any Released Party, paid all
amounts I owe on Company-provided credit cards or accounts (such as mobile or
smart phone accounts), and canceled or personally assumed any such credit cards
or accounts.
(c)Taxes: I am responsible for paying any taxes on amounts I receive
because I signed this Agreement. I agree that the Company is to withhold all
taxes it determines it is legally required to withhold. I agree not to make any
claim against the Company or any other person based on how the Company reports
amounts paid under this Agreement to tax authorities.
(d)Ownership of Claims: I have not assigned or transferred any Claim I am
purporting to release, nor have I attempted to do so.


(e)Communication with Government Agency; Immunity: This Agreement does not
preclude me from filing an administrative charge or otherwise communicating with
any federal, state, local or non-U.S. government office, official or agency, or
from reporting possible violations of any law or regulation, making disclosures
to, and/or participating in any investigation or proceeding conducted by any
federal, state, local or non-U.S. agency, including the National Labor Relations
Board, the Equal Employment Opportunity Commission, the Securities and Exchange
Commission (“SEC”), the Department of Fair Employment and Housing and/or any
governmental authority charged with the enforcement of any employment laws.
However, I understand that by signing this Agreement I am waiving the right to
recover any damages or to receive other relief in any claim or suit brought by
any such federal, state, local or non-U.S agency on my behalf, or with respect
to any Claim released by Paragraph 2(a) of this Agreement, to the fullest extent
permitted by applicable law. Furthermore, nothing in this Agreement prohibits me
from: (i) filing and, as provided for under Section 21F of the Securities
Exchange Act of 1934 (the “Exchange Act”), maintaining the confidentiality of a
claim with the SEC; (ii) providing Confidential Information (as defined in
Section 6(g) below) to the SEC, or providing the SEC with information that would
otherwise violate any provision of this Agreement, to the extent permitted by
Section 21F of the Exchange Act; (iii) cooperating, participating or assisting
in an SEC investigation or proceeding without notifying the Company; or (iv)
receiving a monetary award as set forth in Section 21F of the Exchange Act.
Notwithstanding my confidentiality obligations set forth in this Agreement, I
understand that, pursuant to the Defend Trade Secrets Act of 2016, I will not be
held criminally or civilly liable under any U.S. Federal or State trade secret
law for the disclosure of a trade secret that: (i) is made (A) in confidence to
a federal, state, local or non-U.S. government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. I also understand that if I file a lawsuit for retaliation by the
Company for reporting a suspected violation of law, I may disclose the trade
secret to my attorney and use the trade secret information in the court
proceeding, if I (i) file any document containing the trade secret under seal;
and (ii) do not disclose the trade secret, except pursuant to court order. I
understand that if a disclosure of trade secrets was not done in good faith
pursuant to the above, then I may be subject to liability, including, without
limitation, punitive damages and attorneys’ fees.



--------------------------------------------------------------------------------



(f)Mutual Agreement Not to Disparage or Harm: Subject to Section 6(e), I agree
not to criticize, denigrate, or disparage any Released Party and, in particular,
not to criticize, denigrate, or disparage any current or former employee of the
Company. I understand and agree that breach of this provision will result in
damages that are difficult to quantify. The Company likewise agrees not to
criticize, denigrate, or disparage me or my work in any communication to a third
party. I agree not to incur any expenses, obligations, or liabilities on behalf
of the Company.
(g)Confidential and Proprietary Information and Existing Obligations: Subject to
Section 6(e), I understand that, at all times in the future, I will remain bound
by any Company or Company Affiliate agreement or policy relating to
non-solicitation, noncompetition, confidential information, proprietary
information, invention, or similar matters to which I am now subject, in
accordance with the terms of such agreement or policy, including but not limited
to any FactSet Research Systems Inc. Intellectual Property Agreement which I
previously signed and any noncompetition, non-solicitation and confidentiality
restrictions to which I am subject pursuant to the Company’s Stock Option and
Award Plan, as amended from time to time, and any award agreements thereunder,
and which are expressly incorporated by reference herein, and I agree that to
the extent any provision in any such agreement, plan or policy conflicts with
any provision in this Agreement, the provision or interpretation affording the
greater protection to the Company shall govern. In particular, I acknowledge
that my employment by the Company created a relationship of confidence and trust
with respect to any information of a confidential or secret nature disclosed to
me by the Company or a third party that (i) related to the business of the
Company or to the business of any parent, Subsidiary, Affiliate, customer or
supplier of the Company or any other party with whom the Company agreed to hold
information of such party in confidence, (ii) was not generally known to the
public or to other persons in the industry, or if generally known, was used,
selected or arranged by the Company in a manner not generally known and was made
the property of the Company by mutual agreement of the parties, including by the
Invention Assignment and Proprietary Information Agreement, and/or similar
agreement, and (iii) that the Company has taken reasonable measures under the
circumstances to protect from unauthorized use or disclosure (the “Confidential
Information”). I agree and represent that I have not disclosed, copied,
disseminated, shared or transmitted any Confidential Information to any person,
firm, corporation or entity for any reason or purpose whatsoever, except in the
course of carrying out my duties and responsibilities of employment with the
Company. I also agree, at all times in the future, not to make use of any
Confidential Information for my own purposes or for the benefit of any person,
firm, corporation or other entity. I further warrant and represent that all
Confidential Information in my possession, custody or control that is or was a
property of the Company has been or shall be returned to the Company by the Date
of Termination.
(h)Implementation: I agree to sign any documents and do anything else that in
the future is needed to implement this Agreement.


(i)Other Representations: In addition to my other representations in this
Agreement, I have made the following representations to the Company, on which I
acknowledge it also has relied in entering into this Agreement with me:



--------------------------------------------------------------------------------



(i)  I have not suffered any job-related wrongs or injuries, such as any type of
discrimination, for which I might still be entitled to compensation or relief in
the future. I have properly reported any and all job-related wrongs or injuries
for which I might still be entitled to compensation or relief, such as an injury
for which I might receive a workers’ compensation award in the future. I have
properly reported all hours that I have worked and I have been paid all wages,
overtime, commissions, compensation, benefits, and other amounts that the
Company or any Released Party should have paid me in the past.
(ii)  This Agreement is not an admission of wrongdoing by the Company or any
other Released Party.
(iii)  I am intentionally releasing claims that I do not know I might have and
that, with hindsight, I might regret having released.
(iv)  If the Company or I successfully assert that any provision in this Release
is void, the rest of the Agreement shall remain valid and enforceable.
(j) False Claims Representations and Promises: I have disclosed to the Company
any information I have concerning any conduct involving the Company or any
Affiliate that I have any reason to believe may be unlawful or that involves any
false claims to the United States. I promise to cooperate fully in any
investigation the Company or any Affiliate undertakes into matters occurring
during my employment with the Company or any Affiliate. I understand that
nothing in this Agreement prevents me from cooperating with any U.S. government
investigation. In addition, to the fullest extent permitted by law, I hereby
irrevocably assign to the U.S. government any right I might have to any proceeds
or awards in connection with any false claims proceedings against the Company or
any Affiliate.
(k) Cooperation Required: I agree that when requested by the Company, I will
promptly and fully respond to all inquiries from the Company or any Affiliate
and its representatives relating to any lawsuit in which I am identified as
having factual information needed by the Company. To the extent I incur
reasonable out-of-pocket expenses (such as postage costs or telephone charges)
in assisting the Company or any Affiliate at its request, the Company will mail
me a reimbursement check for those expenses within 15 days after it receives my
request for payment, along with satisfactory written substantiation of the
claimed expenses.
(l) Disclosure: Nothing herein shall prevent the Company or me from disclosing
the terms of this Agreement if required to do so under applicable law or by a
court of competent jurisdiction.
Section 7 -- Consequences of Violating Promises
  I agree that the Company would be irreparably harmed by any actual or
threatened violation of Section 6 that involves disclosure or use of
confidential information, proprietary information, trade secrets or the
violation of any obligations to the Company or its Affiliates in respect of
noncompetition or non-solicitation, and that the Company will be



--------------------------------------------------------------------------------



entitled to an injunction prohibiting me from committing any such violation. In
addition, I agree that, in the event of any actual or threatened violation of
Section 6 or any confidentiality, non-solicitation or noncompetition agreement
with the Company or any of its Subsidiaries, then the Company shall (a) have no
obligation to pay any amounts set forth in Appendix A and (b) will be entitled
to recover any amounts set forth in Appendix A previously paid to me.
Section 8 -- Miscellaneous
(a)Entire Agreement: In addition to any Company or Company Affiliate
agreement, plan or policy relating to non-solicitation, noncompetition, the
confidentiality of proprietary information, inventions, or similar matters
referenced in Section 6 above, this Agreement is the entire agreement between me
and the Company relating to my termination of employment or the subject matter
of this Agreement. This Agreement may not be modified or canceled in any manner,
nor may any provision of it or any legal remedy with respect to it be waived,
except by a writing signed by both me and an authorized Company official. I
acknowledge that the Company has made no representations or promises to me (such
as that my former position will remain vacant), other than those in or referred
to by this Agreement. If any provision in this Agreement is found to be
unenforceable, all other provisions will remain fully enforceable.
(b)Successors: This Agreement binds my heirs, administrators,
representatives, executors, successors, and assigns, and will inure to the
benefit of all Released Parties and their respective heirs, administrators,
representatives, executors, successors, and assigns.
(c)Interpretation: This Agreement shall be construed as a whole according
to its fair meaning. It shall not be construed strictly for or against me or any
Released Party. Unless the context indicates otherwise, the term “or” shall be
deemed to include the term “and” and the singular or plural number shall be
deemed to include the other. Captions are intended solely for convenience of
reference and shall not be used in the interpretation of this Agreement.
Section 9 -- Arbitration of Disputes
  The Company and I agree to resolve any disputes we may have with each other
through final, binding and confidential arbitration consistent with applicable
law. For example, I am agreeing to arbitrate any dispute about the validity of
this Agreement or any discrimination claim. I also agree to resolve through
final, binding and confidential arbitration any disputes I have with any other
Released Party who elects to arbitrate those disputes under this subsection.
Arbitration shall be conducted by the American Arbitration Association in
accordance with its employment dispute resolution rules which can be found at
www.adr.org/employment, and consistent with state law. A neutral arbitrator will
preside over the arbitration and issue a written decision subject to limited
judicial review. The decision shall remain confidential between the parties and
shall not be published by the arbitrator or the AAA. All remedies available
under law will be available in the Arbitration. The Arbitration proceedings will
allow for adequate discovery. Commencement of the Arbitration will be at a
minimal cost to me. This agreement to



--------------------------------------------------------------------------------



arbitrate does not apply to government agency proceedings. By agreeing to this
Agreement, I understand that I am waiving my right to a jury trial.
(remainder of page left intentionally blank)






































 




--------------------------------------------------------------------------------




YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS AGREEMENT.BEFORE SIGNING THIS
AGREEMENT, TAKE IT HOME, READ IT, AND CAREFULLY CONSIDER IT. IF YOU CHOOSE,
DISCUSS IT WITH YOUR ATTORNEY (AT YOUR OWN EXPENSE).BY SIGNING THIS AGREEMENT,
YOU WILL BE WAIVING YOUR KNOWN AND UNKNOWN CLAIMS.


Executed at Norwalk, Connecticut, this [●]th day of [●], 20[●], and signed under
penalty of perjury under the laws of the state of Connecticut.

______________________________
Signature

_______________________________
Print Name


Executed at Norwalk, Connecticut this [●]th day of [●], 20[●].

For FactSet Research Systems Inc.


____________________________________

Name:
Title:






--------------------------------------------------------------------------------



APPENDIX A Severance Payments and Benefits

Type of
Payment/Benefit
Form and Amount of Payment/Benefit
Timing of
Payment/Benefit





--------------------------------------------------------------------------------






APPENDIX B

Second Release

This release (this “Second Release”) is made by [●] (“Employee”) as of the date
set forth below in connection with the Separation Agreement and General Release
of Claims between Employee and FactSet Research Systems Inc. (the “Company”),
made [●], 20[●] (the “Separation Agreement”), and in association with the
termination of Employee’s employment with the Company. Capitalized terms used
and not defined herein shall have the meaning ascribed to them in the Company’s
Executive Severance Plan, as may be amended from time to time in accordance with
its terms.

1.In consideration of payments to be made to Employee and other benefits to be
received by Employee pursuant to the Separation Agreement, Employee, being of
lawful age, irrevocably and unconditionally releases (i.e., gives up), acquits
and forever discharges all known and unknown claims, promises, causes of action,
charges, complaints, demands, liabilities, obligations, agreements,
controversies, damages, suits, entitlements, costs, losses, debts and expenses
(including attorneys’ fees and legal expenses) or similar rights of any type
that Employee currently may have (“Claims”) with respect to the Company, all
current and former parents, Subsidiaries, Affiliates, partnerships, or joint
ventures, and, with respect to each of them, their predecessors and successors;
and, with respect to each such entity, all of its past, present, and future
employees, officers, directors, stockholders, owners, representatives, assigns,
attorneys, agents, insurers, employee benefit programs (and the trustees,
administrators, fiduciaries, and insurers of such programs), and any other
persons acting by, through, under or in concert with any of the persons or
entities listed in this subsection, and their successors (collectively, the
“Released Parties”). Employee understands that Employee is not releasing future
rights or claims, meaning rights or claims that arise after the date that
Employee executes and delivers this Second Release. Employee understands that
the Claims Employee is releasing might arise under many different federal,
state, local or non-U.S. laws (including statutes, regulations, other
administrative guidance, and common law doctrines). Without limiting the
generality of the foregoing, Employee acknowledges that Employee knowingly and
voluntarily waives and releases any and all Claims under the Age Discrimination
in Employment Act (the “ADEA”) and Executive Order 11,141, which prohibit age
discrimination in employment, as well as all Claims under the following:
(a) Anti-discrimination statutes, such as Title VII of the Civil Rights Act of
1964, Sections 1981 and 1983 of the Civil Rights Act of 1866, and Executive
Order 11,246, which prohibit discrimination based on race, color, national
origin, religion, or sex; the Equal Pay Act, which prohibits paying men and
women unequal pay for equal work; the Americans With Disabilities Act (“ADA”)
and Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibit
discrimination based on disability; the Genetic Information Nondiscrimination
Act of 2008 (“GINA”), which prohibits discrimination based on genetic
information; and any other federal, state, local or non-U.S. laws prohibiting
discrimination in employment based on a protected category, such as actual or
perceived race, religion, color, national origin, ancestry, physical or mental
disability, medical condition, genetic information, marital status, sex, sexual



--------------------------------------------------------------------------------




orientation, or association with a person who has, or is perceived to have, any
of those characteristics;


(b)Federal employment statutes, such as the Worker Adjustment and Retraining
Notification Act (“WARN Act”), which requires that advance notice be given of
certain work force reductions; the Employee Retirement Income Security Act of
1974 (“ERISA”), which, among other things, protects employee benefits; and any
other federal laws relating to employment, such as veterans’ reemployment rights
laws; and
(c)Other laws, such as any federal, state, local or non-U.S. laws mandating
leaves of absence, restricting an employer’s right to terminate employees, or
otherwise regulating employment; any federal, state, local or non-U.S. law
enforcing express or implied employment contracts or requiring an employer to
deal with employees fairly or in good faith; any other federal, state, local or
nonU.S. laws providing recourse for alleged wrongful discharge, tort, physical
or personal injury, emotional distress, fraud, negligent misrepresentation,
defamation, and similar or related claims; any other law relating to salary,
commission, compensation, benefits, and other matters; and family and medical
leave laws.
Examples of released Claims include, but are not limited to the following
(except to the extent explicitly preserved by Section 3 or 4(b) of the
Separation Agreement): (i) Claims that in any way relate to or arose during
Employee’s employment with the Company, or the termination of that employment,
such as Claims for compensation, bonuses, commissions, lost wages, or unused
accrued vacation or sick pay; (ii) Claims that in any way relate to the design
or administration of any employee benefit program; (iii) Claims that Employee
has irrevocable or vested rights to severance or similar benefits or to
post-employment health or group insurance benefits; (iv) any Claims to
attorneys’ fees or other indemnities (such as under the Civil Rights Attorneys’
Fees Act), with respect to Claims Employee is releasing; or (v) Claims under the
Connecticut Human Rights and Opportunities Law, the Connecticut Family and
Medical Leave Law, the Connecticut Age Discrimination and Employee Insurance
Benefits Law, and the Connecticut Smokers’ Rights Law.
2.Employee acknowledges that Employee has read and understands Section 1542 of
the California Civil Code that reads as follows:
A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.
Employee hereby expressly waives and relinquishes all rights and benefits under
that section and any law of any jurisdiction of similar effect with respect to
the release of any claims herein.
3.Employee hereby acknowledges and agrees that the Covenant not to Sue set forth
in Section 4(d) of the Separation Agreement applies to all Claims released
pursuant to this Second Release.
4.Notwithstanding anything to the contrary, nothing in this Second Release shall
constitute a release of any rights of Employee that are preserved pursuant to
Section 3 or 4(b) of the Separation Agreement, and nothing herein shall prohibit
or restrict Employee from taking any




--------------------------------------------------------------------------------



actions permitted by Section 6(e) of the Separation Agreement. In addition,
nothing in this Second Release shall prohibit or restrict Employee from
challenging the knowing and voluntary nature of Employee’s release of claims
under the ADEA pursuant to the Older Workers Benefit Protection Act.
5.Employee acknowledges that, before signing this Second Release, Employee was
given at least 21 days in which to consider this Second Release. Employee waives
any right Employee might have to additional time within which to consider this
Second Release. Employee further acknowledges that: (1) Employee took advantage
of the time Employee was given to consider this Second Release before signing
it; (2) Employee carefully read this Second Release; (3) Employee fully
understands it; (4) Employee is entering into it voluntarily; (5) Employee is
receiving valuable consideration in exchange for Employee’s execution of this
Second Release that Employee would not otherwise be entitled to receive; (6) the
Company, by this writing, encouraged Employee to discuss this Second Release
with Employee’s attorney (at Employee’s own expense) before signing it, and that
Employee did so to the extent Employee deemed appropriate; and (7) any changes
made to this Second Release, whether material or immaterial, will not restart
the 21 day consideration period. Employee understands that Employee is entitled
to revoke this Second Release, in writing, within 7 days once Employee signs it.
Such revocation must be delivered to the Company as provided herein within the 7
day period, in which case Employee will receive no benefits pursuant to Appendix
A of the Separation Agreement. If Employee does not revoke this Second Release,
it will become enforceable on the eighth day after Employee signs it. The
Company need not sign this Second Release for it to become effective and
irrevocable.

(remainder of page left intentionally blank)
 




--------------------------------------------------------------------------------



YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS SECOND
RELEASE.
BEFORE SIGNING THIS SECOND RELEASE, TAKE IT HOME, READ IT, AND CAREFULLY
CONSIDER IT. IF YOU CHOOSE, DISCUSS IT WITH YOUR ATTORNEY (AT YOUR OWN EXPENSE).
YOU HAVE 21 DAYS TO CONSIDER THIS AGREEMENT. IF YOU DO NOT SIGN AND RETURN THIS
AGREEMENT WITHIN THIS 21-DAY PERIOD, IT AUTOMATICALLY EXPIRES.
ONCE YOU SIGN THIS AGREEMENT, YOU WILL HAVE AN ADDITIONAL 7 DAYS TO REVOKE IT.
IF YOU CHOOSE TO REVOKE THIS AGREEMENT, YOU MUST DELIVER A WRITTEN NOTICE OF
REVOCATION TO:
RACHEL STERN, CHIEF LEGAL OFFICER
FACTSET RESEARCH SYSTEMS INC.
45 GLOVER AVENUE, NORWALK, CT 06850
  
BY SIGNING THIS AGREEMENT, YOU WILL BE WAIVING YOUR KNOWN AND UNKNOWN CLAIMS.


Executed at Norwalk, Connecticut, this [●]th day of [●], 20[●], and signed under
penalty of perjury under the laws of the state of Connecticut.

______________________________
Signature

_______________________________
Print Name






